Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks pages 5 – 7 that was filed on 29th July 2022 and the terminal disclaimer that was filed, and approved by the Office, on 27th July 2022. 
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Akhter et al, US 9,369,149 B1: an apparatus for reduced power consumption and cost while supporting wide bandwidth signals from a large number of antennas, as is required by next generation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        24th August 2022